15-1613
     Liu v. Lynch
                                                                                        BIA
                                                                                A077 927 830

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   15th day of November, two thousand sixteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   XIU JUAN LIU, AKA XIUJUAN LIU,
14            Petitioner,
15
16                  v.                                                15-1613
17                                                                    NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Lee B. Ratner, Law Offices of Michael
24                                       Brown, New York, N.Y.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General, Keith I.
28                                       McManus, Senior Litigation Counsel,
29                                       Matt A. Crapo, Attorney, Office of
30                                       Immigration    Litigation,    United
31                                       States   Department   of   Justice,
32                                       Washington, D.C.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Xiu Juan Liu, a native and citizen of the

6    People’s Republic of China, seeks review of an April 30, 2015

7    decision of the BIA denying reconsideration of its March 3, 2015

8    denial of Liu’s second untimely motion to reopen.        In re Xiu

9    Juan Liu, No. A077 927 830 (B.I.A. Apr. 30, 2015).       We assume

10   the   parties’   familiarity   with   the   underlying   facts   and

11   procedural history in this case.

12         Our review is limited to the BIA’s denial of

13   reconsideration, which we review for abuse of discretion.        See

14   Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).       A

15   movant seeking reconsideration must “specify the errors of law

16   or fact in the previous order and [support the motion] with

17   pertinent authority.”    8 U.S.C. § 1229a(c)(6)(C); accord

18   8 C.F.R. § 1003.2(b)(1); see also Jian Hui Shao v. Mukasey, 546

19 F.3d 138, 173 (2d Cir. 2008).     The question is whether Liu’s

20   motion for reconsideration identified error in the BIA’s denial

21   of her second untimely motion to reopen.       The BIA may deny an

22   untimely motion to reopen for failure to establish either

23   materially changed country conditions to excuse the untimely
                                   2
1    filing or prima facie eligibility for the underlying

2    substantive relief sought.    See 8 U.S.C. § 1229a(c)(7)(C)(ii);

3    8 C.F.R. § 1003.2(c)(3)(ii); INS v. Abudu, 485 U.S. 94, 104-05

4    (1988).

5        The    BIA   did   not    abuse   its   discretion.    Liu’s

6    reconsideration motion argued that the BIA committed legal

7    error in concluding that she had not established changed country

8    conditions; however, she made no claim of error with respect

9    to the BIA’s alternative basis for denying reopening—that she

10   failed to establish her prima facie eligibility for asylum.

11   The BIA, in denying reconsideration, referenced explicitly

12   Liu’s failure to establish her prima facie eligibility for

13   relief.   Because Liu did not challenge the BIA’s prima facie

14   eligibility determination, and because that determination was

15   independently dispositive of Liu’s second untimely motion to

16   reopen, we conclude that the BIA did not abuse its discretion

17   in denying reconsideration.    See Qin Wen Zheng v. Gonzales, 500

18 F.3d 143, 146 (2d Cir. 2007) (“The BIA abuses its discretion

19   if its decision provides no rational explanation, inexplicably

20   departs from established policies, is devoid of any reasoning,

21   or contains only summary or conclusory statements.” (internal

22   quotation marks and citation omitted)).      We decline to reach

23   the BIA’s alternative changed country conditions analysis.
                                  3
1    INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

2    courts and agencies are not required to make findings on issues

3    the decision of which is unnecessary to the results they

4    reach.”).

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DENIED as moot.    Any pending request for oral argument in

10   this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk




                                    4